Title: To James Madison from Paul Hamilton, 23 May 1810
From: Hamilton, Paul
To: Madison, James


Sir,
Navy Department 23rd May 1810
In the Navy Estimate for the year 1810, it was stated to Congress, that for keeping in a state of repair the frigates & other Vessels now in commission, the sum of 150,000 Dollars would be required; & that for repairing the frigates & other vessels & gunboats in ordinary, there would be required the further sum of 450,000. Congress appropriated 150,000 only; & the Department having in this, as in every preceding case, presumed that the amount stated in the annual Estimate, would be appropriated, & favorable opportunities of making purchases occurring, commenced preparations for placing the frigates in ordinary in a state of perfect repair—& proceeded so far in such preparatory arrangements & purchases of valuable and necessary materials that the balance left of the 150,000, after applying a considerable amount to the discharge of debts incurred during the year 1809, has been exhausted; & debts to the amount stated in the accompanying paper A, have been incurred under the head of “Repairs.” These preparations were made & these debts incurred in the full faith (which was strengthened by the passage of a navy Bill on the part of the Senate, & which I had strong assurances would pass the House of Representatives) that Congress would appropriate the 450,000$ called for in the Estimate.
As early as the probability, that the 450,000 would not be appropriated, could be ascertained or foreseen by me, I addressed to the navy agents circular instructions, copy of which is herewith transmitted, requiring them to incur no further expence whatever on account of repairs; and since the rising of Congress, I have been endeavouring to retrench the expences as far as possible. These retrenchments will, it is confidently hoped, so far reduce the expences, that after paying off the debts incurred we shall not require a sum exceeding 74000$ to defray every expence under the head of Repairs during the present year.
Thus circumstanced I have to submit to you, Sir, the propriety of a transfer of funds in aid of the fund for Repairs. The appropriation for Provisions can spare 150,000$, which sum it appears to me the public service requires; but the sum of 100,000 dollars will answer all our present purposes.
I enclose the form of a transfer which, in the event of your determining to make it, will require your signature. I have the honor to be with great respect sir yr ob st
Paul Hamilton
 
[Enclosure A]
A.
Statement of Debts due under the Head of “Repairs of Vessels.”


For bills drawn by the agent at New orleans
12 000


For bills drawn by the agent of Kentucky cordage & other articles
12 000


Requisition of agent at Charleston S. C. expence of fitting out 3 gun boats
5 100


Requisition of agent at Norfolk Virga.
6 000


Requisition of agent at Boston
5 500


Requisition of agent at Philaa.—cable for frigate President & other articles
4 500



Repairing the Vesuvius at N orleans, commenced without my knowledge
3 000


Navy Yard Washington, due to Mechanics who have been repairing the frigate Congress
12 000


Cordage furnished by Chalmers & Parrott, say
10 000


Timber delivered by captns. Terbell & Somers repairs of Congress &c
  6 000


Dollars
 76 100

Unavoidable Expences.

The expence of employing the Mechanics in this Navy Yard, the number of which has been considerably reduced, is estimated at 32,000$. during the present year
32 000


The expence of mechanics at other Yards
10 000


For Contingencies which can not be foreseen
 31 900


Dolls
 73 900






76 100




 73 900



Amount necessary to be transferred
}
150,000
Doll’s




 
[Enclosure B]
Sir
Navy Department 22d. March 1810.
Circular to the Navy Agents.
In the confident expectation, that Congress would authorize the Repair of our frigates, and make an adequate appropriation therefor, I have been progressing in my preparatory arrangements to accomplish that object: So far indeed have we progressed, as to straiten very much the appropriation made exclusively for the frigates and other vessels in Commission. It appears now very uncertain, whether Congress will authorize the repair of the frigates, and it becomes proper to take every precautionary measure for the relief of our funds.
I have therefore to request that you will incur no expence whatever under the head “of Repairs of vessels” without previous special instructions from me—and you will be pleased to apprize all our Commanders of the indispensible necessity of avoiding every such expence—and attending particularly to this direction. I am respectfully Sir yrs.
Paul Hamilton
  
[Enclosure C]
In pursuance of the Authority vested in the President of the United States by the Act of Congress passed on the 3d. day of March 1809, intituled “An Act further to amend the several Acts for the establishment and regulation of the Treasury War & Navy Departments” I do hereby direct that out of the balance of the appropriations for Provisions for the use of the Navy of the United States there be applied One hundred thousand Dollars to Repairs of Vessels. Given under my hand this 24th day of May in the Year of our Lord 1810.
